AO 106 (Rev. 01/09) Application for a Search Warrant

UNITED STATES DIsTRICT CoURT

for the

Eastern District of Tennessee €: § L- ED
t 1th APR la A qt 32

ease NO_` 3:19-MJ-M instruct sewer

,>.erRH inst rita

ln the Matter of the Search of
(Briejly describe the property to be searched
or identijj) the person by name and address)
Information associated with Facebook User ID
100003755161053 that is stored at premises
controlled by Facebook Inc., headquartered at
1601 Willow Road, Menlo Park, CA 94025

- ~~--__.e§et. c:§:;:,»:

VV\./\/\/\/

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that there is now concealed on the following person or property
located in the Northern District of California (l`a'em‘i]§' the person 0" describe PrOperfy tv
be searched and give its location).'

Information-associated with Facebook User ]]) 100003755161053 that is stored at premises controlled by
Facebook Inc., headquartered at 1601 Willow Road, Menlo Park, CA 94025, more fully described in Attachment
A.

 

'l`he person or property to be searched, described above, is believed to conceal (idemifj) the person or describe the

property to be seized)Z
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):

|Z evidence of a crime; l
|Z contraband, fruits of crime, or other items illegally possessed;
13 property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of 18 U.S.C. § 84l(a)(l) , and the application is based on

84 l (b)(l)(C)

these facts: See attached affidavit of Special Agent Glen Blaché, DHS-HSI Which is attached hereto and fully
incorporated herein. '

ij Continued on the attached sheet.

Delayed notice _ days (give exact ending da e if more than 30 _ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set on the attached sheet.

  

Vl

Applicant ’s signature

Glen Blaché, Special Agent DHS~HSI

Printea' name and title

Sworn to before me and signed in my presence.

Date: fZ”[° '[ 9 QB/u/LC»Q-W\ A¥`/__`

' Judge ’s\signature

City and state: Knoxville, Tennessee H. Bruce Guyton, U.S. Magistrate Judge

Printed name and title

 

Case 3:19-mj-02059-HBG Document` 1 Filed 04/18/19 Page 1 of 1 Page|D #: 1

